Filed 6/30/22 Byrne’s Special Works v. Eng CA1/5

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE


 BYRNE’S SPECIAL WORKS, LLC,

            Plaintiff and Respondent,
                                                                  A163012
 v.

 MARTIN ENG,                                                      (San Francisco City and County
            Defendant and Appellant.                              Super. Ct. No. CGC-18-566741)



                          MEMORANDUM OPINION1
       Defendant Martin Eng, acting in propria persona, appeals
from a default judgment in favor of plaintiff Byrne’s Special
Works, LLC (Byrne’s) quieting title to a San Francisco property
and cancelling various instruments clouding its title. Eng
contends service of process by publication was defective and that
the trial court erred by not allowing him to argue at the default
prove-up hearing.




       We resolve this case by a memorandum opinion pursuant
        1

to Standard 8.1 of the California Standards of Judicial
Administration, and the First Appellate District Local Rules, rule
19.
                                                1
       We dismiss the appeal. The trial court's judgment is
presumed to be correct, and it is the burden of the party
challenging it to demonstrate prejudicial error. (Bianco v.
California Highway Patrol (1994) 24 Cal.App.4th 1113, 1125.) To
do so, the appellant must provide an adequate record (Hotels
Nevada, LLC v. L.A. Pacific Center, Inc. (2012) 203 Cal.App.4th
336, 348) and reasoned legal argument supported by references to
the record and pertinent authority. (In re Sade C. (1996) 13
Cal.4th 952, 994-995; Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246; Cal. Rules of Court, rules 8.204(a)(1)(B)-(C), 8.204(a)(2)(C).)

      Eng has done none of those things. He asserts service of
process was defective because Byrne’s published notice in a
subsidiary of the Orange County Register rather than the
Register itself, but he included no documents related to service in
the record on appeal. Moreover, he provides no legal argument in
support of his claim the alleged method of publication was
invalid. By the same token, nothing in the limited record on
appeal supports Eng’s claim that the court precluded him from
arguing at the prove-up hearing and, again, he has failed to
present any reasoned legal argument to support his view that the
court acted in error.

       We are sympathetic to the fact that Eng is representing
himself without the benefit of an attorney, but his status as a
self-represented litigant does not exempt him from the rules of
appellate procedure or relieve his obligation to present
intelligible argument supported by the record. (Nwosu v. Uba,
supra, 122 Cal.App.4th at pp. 1246-1247; Bianco v. California
Highway Patrol, supra, 24 Cal.App.4th at pp. 1125-1126.) His
failure to articulate a cogent theory of error supported by
adequate legal argument and the record requires that we dismiss
the appeal. (Tellez v. Rich Voss Trucking, Inc. (2015) 240
Cal.App.4th 1052, 1066.)



                                 2
      As a final matter, we note that Eng requested oral
argument in response to a notice sent by the court's clerk, as a
matter of course, when an appeal is fully briefed. A party's right
to oral argument exists in any appeal considered on the merits
and decided by written opinion. (See Moles v. Regents of
University of California (1982) 32 Cal.3d 867, 871; accord Lewis
v. Superior Court (1999) 19 Cal.4th 1232, 1255-1256.) Because
we dismiss this appeal without reaching the merits, Eng does not
have a right to oral argument, and we consider it unnecessary to
our procedural dismissal of this appeal.

                         DISPOSITION
     The appeal is dismissed. Byrne’s is entitled to its costs on
appeal. (Cal. Rules of Court, rule 8.278.)




                                3
                                           ______________________
                                           BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
WISEMAN, J.*



A163012




      * Retired Associate Justice of the Court of Appeal, Fifth
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                 4